Citation Nr: 0712337	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-41 749	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for residuals of a 
right thumb injury including a scar.

5.  Entitlement to service connection for depression.

6.  Entitlement to an increased rating for residuals of 
fractures of the second, third, and fourth fingers with 
degenerative joint disease of the right hand (right hand 
disability), currently evaluated as 10 percent disabling.

7.  Evaluation of service-connected residuals of a fracture 
of the right medial condyle (right elbow disability), 
evaluated as non-compensably disabling from January 10, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2003, January 2005, and January 2006 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Portland, Oregon, and the Cleveland, 
Ohio Tiger Team.  

In a November 2004 statement in support of claim, the veteran 
withdrew his claim of entitlement to service connection for 
hypertension.  38 C.F.R. § 20.204(b) (2006) (a substantive 
appeal may be withdrawn at any time before the Board 
promulgates a decision).  Accordingly, the only issues on 
appeal are as stated on the cover page of this decision.

Pursuant to a motion and the Board's granting thereof, this 
appeal has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that bilateral shoulder disabilities were present in-service; 
that bilateral shoulder disabilities are related to service; 
that shoulder arthritis manifested itself to a compensable 
degree within a year following separation from active duty; 
or that bilateral shoulder disabilities were caused or 
aggravated by service connected right hand disability.

2.  The preponderance of the evidence is against a finding 
that a back disability was present in-service; that a back 
disability is related to service; that back arthritis 
manifested itself to a compensable degree within a year 
following separation from active duty; or that a back 
disability was caused or aggravated by service connected 
right hand disability.

3.  The preponderance of the evidence is against a finding 
that the veteran injured his right thumb in-service or that 
any current right thumb disability, including a scar, is 
related to service.

4.  The preponderance of the evidence is against a finding 
that depression was present in-service; that depression is 
related to service; or that depression manifested itself to a 
compensable degree within a year following separation from 
active duty; or that depression was caused or aggravated by 
service connected right hand disability.

5.  The preponderance of the evidence is against showing that 
residuals of fractures of the second, third, and fourth 
fingers with degenerative joint disease of the right hand is 
manifested by ankylosis in the second, third, and/or fourth 
finger. 

6.  Since January 10, 2005, the preponderance of the evidence 
is against showing that residuals of a fracture of the right 
medial condyle is manifested by forearm flexion limited to 
100 degrees, extension limited to 45 degrees, supination 
limited to 30 degrees, and/or motion lost beyond the last 
quarter of arc even taking into account complaints of pain.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or 
aggravated during military service or by an already service 
connected disability and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

2.  A left shoulder disability was not incurred or aggravated 
during military service or by an already service connected 
disability and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).

3.  A back disability was not incurred or aggravated during 
military service or by an already service connected 
disability and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).

4.  Residuals of a right thumb injury including a scar was 
not incurred or aggravated during military service.  
38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  Depression was not incurred or aggravated during military 
service or by an already service connected disability and 
arthritis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2006).

6.  The veteran has not met the criteria for an increased 
rating for or separate compensable ratings for residuals of 
fractures of the second, third, and fourth fingers with 
degenerative joint disease of the right hand.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5225, 
5256, 5227 (2006).

7.  Since January 10, 2005, the veteran has not met the 
criteria for compensable or for separate compensable 
evaluations for residuals of a fracture of the right medial 
condyle.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5206, 5207, 5208, 5213 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002, March 
2004, March 2005, and/or September 2005, prior to the 
appealed from rating decisions, along with the notice 
provided in March 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  Moreover, the notice provided in March 2006 
provided notice of the type of evidence necessary to 
establish a disability rating and/or effective date for the 
disabilities on appeal.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical 
records and service personnel records.  The record also shows 
that the appellant reported that he received treatment from 
the Roseburg VA Medical Center and VA associated these 
records with the claims file.  The appellant has also been 
afforded VA examinations in April 2004, August 2004, 
September 2004, and December 2005.  There is no pertinent 
evidence which is not currently part of the claims file.  

While the record does not include any of the veteran's pre-
2000 medical records, the Board finds that VA adjudication of 
his claims may go forward without these records because the 
veteran was asked on numerous occasions to identify the 
location of these records so VA could obtain them on his 
behalf (see, for example, VA letters dated in November 2002, 
March 2004, March 2005, and/or September 2005) and despite 
being given years to do so he has never identified any other 
records.  See Wood v. Derwinski, 1 Vet. App. 190 192 (1991), 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992) 
("the duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the purtative 
evidence.").

The Board recognizes that while VA provided the veteran with 
a number of examinations in which the examiner provided an 
opinion as to the secondary service connection nexus 
question, none of these examiners offered an opinion as to 
the direct service connection nexus question.

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends, among other 
things, that his shoulder disabilities, back disability, 
right thumb scar, and depression were caused by his military 
service.  As will be more fully explained below, his service 
medical records are silent for any complaints or clinical 
findings pertaining to the any of these disabilities and 
there is no evidence of any of these disabilities for more 
then forty-five years following his separation from service.  
For these reasons, the Board finds that a medical opinion is 
not necessary to decide these claims, in that any such 
opinion could not establish the existence of the claimed in-
service injury.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the United States Court of Appeals for Veterans 
Claims (Court) holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See Bernard, supra; see also 38 C.F.R. 
§§ 19.9, 19.31 (2006).   

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.



The Service Connection Claims

The veteran contends that he has shoulder disabilities, a 
back disability, a right thumb scar, and depression due to 
injuries he sustained while in military service and/or due to 
already service connected right hand disability.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specifically enumerated disease processes 
including arthritis and psychoses, if manifest to a degree of 
10 percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen, supra.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, service medical records, 
including the December 1954 separation examination, are 
negative for complaints, diagnoses, or treatment for shoulder 
problems, back problems, or depression.  They are also 
negative for any complaints, diagnoses, or treatment for a 
right thumb laceration/injury.

Post-service, the record first shows the veteran's complaints 
and/or treatment for bilateral shoulder pain diagnosed as 
arthritis as well as for back pain with radiculopathy, and 
depression in 2000.  See VA treatment records dated from 
January 2000 to March 2004.  As to the left shoulder, VA 
treatment records dated later in 2000 also show his being 
diagnosed with bursitis and possible rotator cuff 
impingement.  Id.  As to the back, the August 2004 VA 
examiner also diagnosed degenerative joint disease of the 
lumbar spine.  As to the right thumb, the December 2005 VA 
examiner noted the veteran's self-reported history of an in-
service injury and the presence of a scar on the right thumb.  
The examiner also noted that, post-service, the veteran 
worked twenty-five years at a sawmill, thereafter for five 
years as a trucker, and finally twelve years as a foster care 
provider.

As to the origins of these disabilities, a January 2000 VA 
treatment record reported that the veteran had a one month 
history of right shoulder pain and more then a month of left 
shoulder pain.  A February 2000 VA treatment record reported 
the veteran had had left shoulder pain since last summer when 
he injured it lifting his mother-in-law who is disabled.  
And, an August 2000 VA treatment record reported that the 
veteran had had left shoulder pain since he injured it 
lifting his mother-in-law. 

Tellingly, the record is silent for a medical opinion 
directly linking the veteran's shoulder disabilities, back 
disability, right thumb scar, and/or depression to his 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein); 38 C.F.R. 
§ 3.303.  It is also pertinent to point out that the only 
medical evidence of record related to the origins of the 
veteran's shoulder disabilities points to it not being due to 
military service.  Moreover, the first diagnosis of shoulder 
and back disabilities as well as a right thumb scar, and 
depression do not appear in the record until more then forty-
five years after the veteran's 1954 separation from active 
duty.  Such negative evidence weighs against the claims for 
direct service connection.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).   Furthermore, the presumptions found at 
38 C.F.R. § 3.307, 3.309 also do not help the veteran because 
the medical records do not show his being diagnosed with 
arthritis, or depression in the first post-service year.  

Accordingly, the preponderance of the evidence is against the 
claims for direct service connection for shoulder 
disabilities, a back disability, a right thumb injury 
including a scar, and depression.  38 C.F.R. § 3.303. 

As to secondary service connection, the August 2004 VA joints 
examiner opined, after a review of the record on appeal and 
an examination of the veteran, as follows: 

[the veteran's shoulder and back 
disabilities are not] directly related to 
[his right hand disability] . . . I 
arrive[d] at this decision based upon the 
lack of evidence recorded in the service 
medical record plus the veteran's history 
of labor - intensive occupations post 
service, in particular the sawmill work 
and the long-haul truck driver operator 
with involvement in lifting and moving 
heavy crates.  These latter forms of 
activity and injuries . . . are as likely 
as not the cause of his current bilateral 
shoulder condition and low back 
condition. 

Similarly, the September 2004 VA psychiatric examiner opined, 
after a review of the record on appeal and an examination of 
the veteran, that "the stressors for depression identified 
by [the veteran and his wife] have to do with other matters 
discussed here rather than directly as related in some way to 
the injury he suffered while [in] the Navy."

These opinions are not contradicted by any other medical 
evidence of record.  Evans, supra.  Accordingly, because the 
record does not show that his service connected right hand 
disability caused or aggravated any of these other 
disabilities, the evidence is also against the claims for 
secondary service connection for shoulder disabilities, a 
back disability, and depression.  38 C.F.R. § 3.310. 

The Increased Rating Claims

The veteran contends that his right hand and elbow 
disabilities have increased adverse symptomatology that 
warrants the assignment of increased ratings.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  

As to the right hand disability, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2006), when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

As to the right elbow disability, in cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2006). 

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Right Hand

Most recently, a December 2002 rating decision granted a 10 
percent disability rating for residuals of fractures of the 
second, third, and fourth fingers with degenerative joint 
disease of the right hand under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (traumatic arthritis).

38 C.F.R. § 4.71a, Diagnostic Code 5010 directs VA to rate 
the disability as degenerative arthritis under Diagnostic 
Code 5003.  As to Diagnostic Codes 5003, it allows a 
compensable rating provided the record includes x-ray 
evidence of arthritis and some limitation of motion of the 
joint.  38 C.F.R. § 4.71a.  

In this regard, because the single 10 percent rating already 
assigned the veteran's right hand disability is the maximum 
rating allowable for arthritis of these minor joints under 
Diagnostic Codes 5003 and 5010, he will only be entitled to 
an increased and/or separate compensable ratings for his 
right hand disability based on the individual Diagnostic 
Codes used to rate finger disabilities.  Id.

Under the rating criteria that have been in effect since 
before the veteran filed his January 2004 increased rating 
claim, Diagnostic Code 5225 provides a 10 percent rating for 
ankylosis, favorable or unfavorable, of the index (4th) 
finger whether on the minor or major hand.  38 C.F.R. 
§ 4.71a.  Similarly, Diagnostic Code 5226 provides a 10 
percent rating for ankylosis, favorable or unfavorable, of 
the long (3rd) finger whether on the minor or major hand.  
Id.  And, Diagnostic Code 5227 provides a noncompensable 
rating for ankylosis, favorable or unfavorable, of the little 
or ring (2nd) finger whether on the minor or major hand.  Id.  
Notes to Diagnostic Codes 5225 to 5227 state that VA will 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id.

With the above criteria in mind, a review of the record on 
appeal including the results from the veteran's November 
2002, April 2004, and December 2005 VA examinations does not 
show any evidence of ankylosis of the right second, third, 
and fourth fingers.  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  
In fact, the April 2004 VA finger examiner opined there was 
no ankylosis.  In the absence of ankylosis, the Board may not 
rate his service-connected right second, third, and fourth 
fingers as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Likewise, in the absence of ankylosis it would also 
be improper for the Board to rate the veteran's disability as 
an amputation.  Consequently, neither an increased rating nor 
separate compensable ratings are warranted for the veteran's 
service-connected residuals of fractures of the second, 
third, and fourth fingers with degenerative joint disease of 
the right hand under Diagnostic Codes 5225, 5256, or 5227.  
38 C.F.R. § 4.71a.  

Right Elbow

A January 2006 rating decision granted entitlement to service 
connection for residuals of a fracture of the right medial 
condyle and rated it as noncompensably disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5213 (impairment of 
supination and pronation), effective from January 10, 2005.

Because the veteran is left hand (see VA examination dated in 
December 2005), under Diagnostic Code 5213, a 10 percent 
rating is warranted for limitation of supination to 30 
degrees or less; a 20 percent rating is warranted for 
limitation of pronation with motion lost beyond last quarter 
of the arc (i.e., the hand does not approach full pronation 
or motion lost beyond middle of arc), for limitation of 
pronation with motion lost beyond the middle of the arch, if 
the hand is fixed near the middle of the arc, for moderate 
pronation, or if the hand is fixed in full pronation; and a 
30 percent rating is warranted when the hand is fixed in 
supination or hyperpronation.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5206, a 10 percent rating is warranted 
when forearm flexion is limited to 100 degrees, a 20 percent 
rating is warranted when forearm flexion is limited to 90 or 
70 degrees, a 30 percent rating is warranted when forearm 
flexion is limited to 55 degrees, and a 40 percent rating is 
warranted when forearm flexion is limited to 45 degrees.  Id.

Under Diagnostic Code 5207, a 10 percent rating is warranted 
when forearm extension is limited to 45 or 60 degrees, a 20 
percent rating is warranted when forearm extension is limited 
to 75 or 90 degrees, a 30 percent rating is warranted when 
forearm extension is limited to 100 degrees, and a 40 percent 
rating is warranted when forearm extension is limited to 110 
degrees.  Id.

Under Diagnostic Code 5208, a 20 percent rating is warranted 
when forearm flexion is limited to 100 degrees and forearm 
extension is limited to 45 degrees.  Id.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

Therefore, since the elbow, like the knee, is rated based on 
limitations in planes of movement, the Board analysis must 
likewise consider whether the veteran is entitled to separate 
ratings for lost flexion, extension, supination, and/or 
pronation under Diagnostic Codes 5206, 5207, and 5213.  
38 C.F.R. § 4.71a; Esteban, supra; VAOPGCPREC 09-04.

In the December 2005 VA examination report and its addendum, 
the veteran denied experiencing any problem performing or 
being involved in any activity due to his right elbow 
disability.  He also denied having any problem with 
tenderness or discomfort.  On examination, he reached 
forwarded with his right hand to shake hands with a firm grip 
and with no evidence of discomfort or difficulty.  The right 
elbow was not tender to palpation and looked normal.  Range 
of motion studies showed normal flexion and extension of the 
right elbow with "extension to a full 180 degrees or 0 
degrees of flexion.  Flexion was from 0 [to] 126 degrees 
without pain.  After five repetitions it was 0 [to] 127 
degrees with no change.  Supination was 0 [to] 88 degrees 
without pain.  After five repetitions it was 0 [to] 88 
degrees, no change.  Pronation was 0 [to] 85 degrees without 
pain.  After five repetitions it was 0 [to] 88 degrees 
without change."  X-rays showed degenerative changes, 
calcification along the lateral aspect of the joint space, 
and some deformity of the medial epicondyle.  It was 
thereafter opined as follows: 

It is not possible for this examiner to 
state to what extent or in which degrees 
there may be additional loss of motion or 
loss of function as a consequence of 
flare-up episodes, as the veteran denies 
experiencing flare-up episodes.

When possible, repetitive range of motion 
measurements were obtained demonstrating 
no significant change in motion after 
repetition between flexion, supination[,] 
and pronation of the subject right elbow.

As to Diagnostic Codes 5206, 5207, 5208, and 5213, as noted 
above, the December 2005 VA examiner opined that "extension 
[was] to a full 180 degrees or 0 degrees of flexion," 
pronation was to 88 degrees, and supination was to 88 
degrees.  (Full range of motion of the elbow is from 0 to 145 
degrees of flexion.  38 C.F.R. § 4.71, Plate I (2006)) (Full 
range of motion of the forearm is from 0 to 80 degrees of 
pronation and 0 to 85 degrees of supination.  Id.)  

Therefore, because forearm flexion is not limited to 100 
degrees, extension is not limited to 45 degrees, supination 
is not limited to 30 degrees, and motion is not lost beyond 
the last quarter of arc, neither a compensable rating is 
warranted based on objective clinical findings showing 
decreased range of motion nor separate compensable ratings 
under these same Diagnostic Codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, 5213; VAOPGCPREC 09-04.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

Likewise, because forearm flexion is not limited to 100 
degrees and forearm extension is not limited to 45 degrees, a 
compensable rating is not warranted based on objective 
clinical findings showing decreased range of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5208.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, supra, the 
veteran did not complain of pain or tenderness at the 
December 2005 VA examination.  Moreover, painful pathology 
was not objectively confirmed by such signs as disuse 
atrophy.  Furthermore, even when taking into account pain and 
additional lost motion after repetitive use, the range of 
motion studies conducted in December 2005 showed, at its 
worst, flexion reduced to 0 to 126 degrees, pronation reduced 
to 0 to 85 degrees, and supination reduced to 0 to 88 
degrees. 

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses equate to the criteria required for a 
compensable rating under either 38 C.F.R. § 4.71a, Diagnostic 
Code 5206, Diagnostic Code 5207, Diagnostic Code 5208, or 
Diagnostic Code 5213.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 
4.71a; DeLuca, supra.  Likewise, the Board does not find that 
the veteran's functional losses equate to the criteria 
required for separate compensable ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206, Diagnostic Code 5207, or 
Diagnostic Code 5213.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson, 
supra.

Lastly, compensable ratings are also not warranted under 
Diagnostic Codes 5205, 5209, 5210, 5211, or 5212 because the 
record is negative for a diagnosis of ankylosis, flail joint, 
nonunion of the radius and ulna, ulna impairment, or radius 
impairment.  38 C.F.R. § 4.71a.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that his service connected right 
hand and elbow disabilities effectively prevent him from 
using his right arm, the Board considered the application of 
38 C.F.R. § 3.321(b)(1) (2006).  Although the veteran has 
described his problems as so bad that he has difficulty using 
his right arm, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
either of his service connected disabilities, acting alone, 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
diagnosis of a current disability, its' origins, or the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
are not probative evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a back disability is denied.

Service connection for residuals of a right thumb injury 
including a scar is denied.

Service connection for depression is denied.

An increased rating and separate compensable ratings for 
residuals of fractures of the second, third, and fourth 
fingers with degenerative joint disease of the right hand is 
denied.

Neither a compensable nor separate compensable evaluations 
for residuals of a fracture of the right medial condyle is 
warranted at any time since January 10, 2005.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


